Case 1:20-cv-01590-RPK-RLM Document 108 Filed 05/27/20 Page 1 of 2 PageID #: 3471
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       May 27, 2020

  By ECF
  Honorable Rachel P. Kovner
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Chunn, et al. v. Warden Derek Edge,
                 Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

  Dear Judge Kovner:

           Respondent respectfully informs the Court of supplemental authority in further support of
  his motion to dismiss the Amended Petition. Specifically, today, in the matter, Wragg v. Ortiz,
  No. 20-CV-5496, Dkt. No. 40 (D.N.J. May 27, 2020) (Bumb, J.), the District of New Jersey issued
  a decision in a putative class action brought by inmate-petitioners at the Federal Correctional
  Institution at Fort Dix, New Jersey, who contend that they are being held in violation of the Eighth
  Amendment due to the alleged lack of protective measures by BOP officials to contain the spread
  of COVID-19 at their BOP facility. As set forth in the attached 89-page opinion, the district court
  granted the Government’s motion to dismiss in its entirety and denied the petitioners’ motion for
  preliminary injunctive relief. The decision is expected to be published shortly.

         Respondent thanks the Court for its consideration of this matter.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                                By:            /s/
                                                       James R. Cho
                                                       Seth D. Eichenholtz
                                                       Joseph A. Marutollo
                                                       Paulina Stamatelos
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6519/7036/6288/6198
                                                       james.cho@usdoj.gov
                                                       seth.eichenholtz@usdoj.gov
                                                       joseph.marutollo@usdoj.gov
Case 1:20-cv-01590-RPK-RLM Document 108 Filed 05/27/20 Page 2 of 2 PageID #: 3472



                                                  pauline.stamatelos@usdoj.gov

  Encl.

  cc:     The Honorable Roanne L. Mann (By ECF)
          All Counsel of Record (By ECF)




                                            2
